       Case 2:17-cv-02797-NJB-DEK Document 85 Filed 12/28/18 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 RODNEY GRANT                                    *       CIVIL ACTION

 VERSUS                                          *       NUMBER: 2:17-cv-2797

 MARLIN GUSMAN, CARMEN                           *       SECTION: “G” (3)
 DESADIER, SIDNEY HOLT,
 DJUANA BIERRIA, JAMES                           *       JUDGE BROWN
 LEBLANC, TIMOTHY HOOPER,
 CHRIS STINSON, LASALLE                          *       MAG. JUDGE KNOWLES, III
 MANAGEMENT COMPANY, JOHN
 DOES 1-10, and ABC INSURANCE                    *
 COMPANIES 1-10
 * * * * * * * * * * * * * * * * *                   *************************

                         MOTION FOR STAY OF PROCEEDINGS

       Pursuant to the Servicemembers Civil Relief Act (SCRA), 50 U.S.C. §§ 3901 et seq. and

Louisiana Revised Statutes 29:402, undersigned counsel for Defendants Secretary James LeBlanc

and Warden Robert Tanner, Scott G. Centorino, move this court for a five-month stay of

proceedings. Counsel’s ability to provide defense in this matter is materially affected by his

military duties. Counsel is a First Lieutenant in the United States Army Reserve and has been

ordered to active duty from January 21, 2019 to May 17, 2019.

       Counsel for the other parties to this suit have been notified of this motion and have

indicated that they do not object. This Motion is filed in advance of receiving active duty orders

to give this Court as much notice as possible.

       In support of this motion and in compliance with the SCRA, counsel has attached:

       1. Active duty orders (To be filed subsequently once received as Exhibit A);




                                                     1
      Case 2:17-cv-02797-NJB-DEK Document 85 Filed 12/28/18 Page 2 of 2




       2. Appointment as a Reserve Commissioned Officer of the Army under Title 10, USC

           12201 and 12203 (Exhibit B).

       3. Letter to the Louisiana Department of Justice (Exhibit C).

       WHEREFORE, the defendants pray that this court grants a stay of proceedings from

January 21 until May 17, 2019 and such other relief as is just and proper.



                                             Respectfully submitted,

                                             JEFF LANDRY
                                             ATTORNEY GENERAL

                                      BY:    s/Scott G. Centorino
                                             SCOTT G. CENTORINO (#36826)
                                             ASSISTANT ATTORNEY GENERAL
                                             LOUISIANA DEPARTMENT OF JUSTICE
                                             LITIGATION DIVISION
                                             1450 Poydras Street, Suite 900
                                             New Orleans, Louisiana 70112
                                             Telephone:     (504) 599-1200
                                             Facsimile:     (504) 599-1212
                                             Email:         CentorinoS@ag.louisiana.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system.

                                     s/Scott G. Centorino
                                   SCOTT G. CENTORINO




                                                2
